DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 11/6/2020, 5/6/2021, 7/7/2021, and /22/2022 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 3/12/2019..
Status of Application
Claims 1-18 are pending. Claim 1, 7, and 13 have been amended. Claims 1, 7 and 13 are the independent claims. This FINAL Office action is in response to the “Amendments and Remarks” received on 8/10/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/10/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and are not persuasive. 
Applicant remarks “Applicant thinks that in the amended claim 1, there are a plurality of functions B1=f (A1, W), ...... , and BN=f (AN, W), and the meanings of Ai and Bi in each function Bi=f (Ai, W) are specifically described. Therefore, the amended claim 1 of the present application is clear. Accordingly, claims 4, 7, 10, 13, and 16 are clear” and the Office respectfully disagrees.
It remains the Office’s stance that the claims are still indefinite. What are the metes and bounds and what is being done here? It appears that applicant has attempted to add iterations of the data, with labels such as “scene information”, “planning strategy”, and further highlighted that this is positions over time, however what are the metes and bounds of this function? What is the actual function being used, what are the actual steps, where are the boundaries of claimed subject matter? How would one state, that any function that takes account of position, grids, over time, to determine trajectories, not read on this? What makes this function different than any other? Would any function that takes account of the vehicles location, obstacles locations, and planning trajectories over time read on this? As currently presented, the Claims fail to continue to clearly recite the metes and bounds of the claims and are thus indefinite. Therefore the Office respectfully disagrees.
Applicant remarks “Applicant thinks that based on the amendments to claim 1, the amended claim 1 has clearly described the corresponding structure, material, or acts to the function for type and state” and the Office respectfully disagrees.
Applicant further remarks that the specification gives some examples of what states and type could be, but what are they? What is and what is not a “type” or a “state”? Is a type “ice cream” or a type of vehicle? What are the metes and bounds of the claims. Further, what are the metes and bounds of “states”? Is just being there a state? As currently presented, the Claims fail to continue to clearly recite the metes and bounds of the claims and are thus indefinite. Therefore the Office respectfully disagrees.
Therefore the Office respectfully disagrees and the claim rejections under 35 U.S.C. § 112 (b) remain.
With respect to the previous claim rejections under 35 U.S.C. § 102, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
However, since the Office is using the same cited prior art, the Office will attempt to address all remarks that remain relevant.
Applicant remarks “the neural network model W is fit by constructing a plurality of functions B = f (A, W) of the scene information A for identifying a grid and a planning strategy B, and g a planning track is obtained from the origin to the destination according to the neural network model W” and “the scene information A for identifying the grid comprises scene information Ai from a position point in an i-th grid to a position point in an i+l-th grid; the planning strategy B comprises a planning strategy Bi from the position point in the i-th grid to the position point in the i+ 1-th grid; the plurality of functions B = f (A, W) comprise an i-th function Bi=f (Ai, W); i=l. .... N, and N is a positive integer and the Office respectfully disagrees that Luo does not disclose this.
First, please see the 112(b) rejections below and new mapped our rejection. Further, it is unclear how fitting is being done when the neural network is what the strategy is being based on. The function is some iterative function that has inputs of a neural network and scene information, based on a numbered grid, and then is being fit to the same or another neural network? It appears the same neural network is being used to calculate the planning strategy and fit it to itself? As currently presented, and as stated multiple times below, it is unclear what the metes and bounds of the claims are and what is and what is not required. As currently presented, and interpreted by the Office, any function that takes into account, grids, positions, does iterations, and uses a neural network, would read on the claims. Further, Luo discloses curve generation and mathematical models. Without saying what is and what is not required, in order as steps or anything that has metes and bounds, the claims are unclear, indefinite and Luo clearly discloses the same features. Therefore the Office respectfully disagrees.
Office Note: The Office suggests stating what the function is, what is being carried out, how this is being carried out to demonstrate how and if, this overcome Luo.
Applicant remarks Luo does not disclose that “the plurality of constructed planning functions B = f (A, W) is fit to obtain the neural network model W” and the Office state neither does applicant. What is being done here? How is variable that the function is being based on being used to fit the model? As the claims are currently presented, it is unclear what is being fitted, what are the metes and bounds, is the network being fitted to itself? (Please see the rejections below). Therefore the Office respectfully disagrees.
Office Note: The Office suggests stating what the function is, what is being carried out, how this is being carried out to demonstrate how and if, this overcome Luo
Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “fitting the plurality of constructed planning functions B = f (A, W) to obtain the neural network model W” and the metes and bounds of this claim are unclear. What is actually being required by this limitation? The planning strategy B is a function of the Scene information and the neural network, thus fitting the strategy to a function that is created by the scene information and the neural network is already done. Is the network being compared to itself? Or being used twice?  As currently presented, the metes and bounds of the claims are unclear, thus indefinite. The Office suggests removing the vague language and clearly citing what steps are being carried out, when, and how, for clarity. The Office is going to interpret and function or algorithm based on neural network as reading on the claims. Appropriate action is required.
Claim 7 is rejected under the same rational as Claim 1.
Claim 13 is rejected under the same rational as Claim 1.
Claim 1 states specifically, recites the limitation “function(s) B = f (A, W),” and attempts to clarify some steps or possible steps that are being carried out, however what the metes and bounds of the claims are, become unclear. From the newly added limitations, it appears applicant has attempted to demonstrate that this is a iterative process, however what are the steps? What are the metes and bounds of this claim? What would and would not read on these limitations? It appears, that any planning strategy or trajectory based on current grid information that is processed, iteratively though a grid, would read on this. As currently presented, the metes and bounds of the claims are unclear. The Office suggests removing the vague and unclear language and clearly reciting what steps, and when, need to be carried out so the Office can understand, analyze and properly apply prior. The Office is going to interpret any type of trajectory planning system based on grids as reading on this. Appropriate action is required.
Claims 7 is rejected under the same rational as Claim 1.
Claim 13 is rejected under the same rational as Claim 1.
Claim 3 state “a type and a state of the obstacle,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the phrase “a type and a state of the obstacle” here. What are “types” and what are not? What are the metes and bounds for determining a “type”? Further, “state”, what is a state and what is not? Is an obstacle existing a state? Not existing a state? Does applicant mean motion, vehicle brand, what is being claimed? As currently presented, Claim 3 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret any data about grids as reading on this. Appropriate action is required.  
Claim 9 is rejected under the same rational as Claim 3.
Claim 15 is rejected under the same rational as Claim 3.
Claims 2, 4-6, 8, 10-12, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Luo  (United States Patent Publication 2019/0155290).
With respect to Claim 1: Lou discloses “A vehicle track planning method” [Lou, ¶ 0037-0038, 0094 and Figure 6c]; 
“comprising: dividing a road scene from an origin to a destination into a plurality of grids” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c]; 
“wherein a grid with an obstacle and a grid without obstacle are identified with respective scene information” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c]; 
“constructing a plurality of functions B = f (A, W) of the scene information A for identifying a grid and a planning strategy B” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c]; 
“wherein W represents a neural network model W” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c]; 
“and the planning strategy B comprises information of each position point in the grids through which a planning path from the origin to the destination passes” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c]; 
“wherein the scene information A for identifying the grid comprises scene information Ai from a position point in an i-the grid to a position point in an i+ 1-th grid” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c]; 
“the planning strategy B comprises a planning strategy Bi from the position point in the i-th grid to the position point in the i+ 1-th grid” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c]; 
“the plurality of functions B = f (A, W) comprise an i-th function Bi=f (Ai, W): i=l ..... N, and N is a positive integer” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c]; 
“fitting the plurality of constructed planning functions B = f (A, W) to obtain the neural network model W” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c]; 
"and obtaining a planning track from the origin to the destination according to the neural network model W” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c].
With respect to Claim 2: Lou discloses “The vehicle track planning method according to claim 1, wherein the dividing a road scene from an origin to a destination into a plurality of grids comprises: numbering each of the plurality of grids” [Lou, ¶ 0094-0095 and Figure 6c].
With respect to Claim 3: Lou discloses “The vehicle track planning method according to claim 2, wherein a grid with an obstacle and a grid without obstacle are identified with respective scene information by: identifying the grid with the obstacle by scene information comprising a type and a state of the obstacle, and identifying the grid without obstacle by identical scene information” [u, ¶ 0088-0090, 0094-0095 and Figure 6c].
With respect to Claim 4: Lou discloses “The vehicle track planning method according to claim 3, wherein the constructing a plurality of functions B = f (A, W) of the scene information A identifying a grid and a planning strategy B comprises: for each grid through which a planning path from the origin to the destination passes, constructing a function B = f (A, W) of the scene information A identifying the grid and the planning strategy B according to a specific condition” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c].
With respect to Claim 5: Lou discloses “The vehicle track planning method according to claim 4, wherein the specific condition comprises a shortest time, a shortest distance, an expressway priority, and/or avoidance of congestion” [Lou, ¶ 0037-0038, 0061, 0070, 0088-0090,  0094-0095 and Figure 6c].
With respect to Claim 6: Lou discloses “The vehicle track planning method according to claim 5, wherein the information of each position point in the grids through which a planning path from the origin to the destination passes comprises: an abscissa and an ordinate of a specific point in the grid” [Lou, ¶  0084, 0088-0090, 0094-0095 and Figure 5d].
With respect to Claims 7-12: all limitations have been examined with respect to the method in claims 1-6. The device taught/disclosed in claims 7-12 can clearly perform the method of claims 1-6. Therefore claims 7-12 are rejected under the same rationale.
With respect to Claims 13-18: all limitations have been examined with respect to the method in claims 1-6. The medium taught/disclosed in claims 13-18 can clearly perform the method of claims 1-6. Therefore claims 13-18 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669